OPINION AND ORDER DENYING PETITION TO IMPOSE RECIPROCAL DISCIPLINE
On December 3, 2013, the Kentucky Bar Association (KBA) filed a petition asking this Court to impose reciprocal discipline on William Perry McCall. In that petition, the KBA noted that the Indiana Supreme Court had suspended McCall’s license to practice law for a period of 90 days. However, the Indiana Supreme Court stayed that suspension pending 24 months of probation with monitoring by the Indiana Judges and Lawyers Assistance Program (IN JLAP).
Pursuant to Supreme. Court Rule 3.345(3), this Court issued an Opinion and Order on April 17, 2014 placing this matter in abeyance pending McCall’s completion of the probationary period in Indiana. On June 16, 2014, the KBA filed a motion to remove this matter from abeyance stating that McCall was in compliance with the terms of his agreement with IN JLAP. However, the KBA also noted that McCall had not completed his probationary period in Indiana and could not do so until October 24, 2015. Therefore, this Court denied the KBA’s motion to remove from abeyance.
On May 23, 2016, this Court issued a status order. The KBA responded, stating that McCall’s probationary status in Indiana ended in October 2015 and that it had received no information that McCall had not been compliant with the terms and conditions of his probation.
Based on the preceding, it is hereby ordered that the KBA’s petition for reciprocal discipline is denied as moot.
/sj John D. Minton, Jr. CHIEF JUSTICE
All sitting. All Concur.